DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 13, 15, 16, and 18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kaplan et al. U.S. PGPUB No. 2010/0275373.

Regarding claim 1, Kaplan discloses a protective cover for equipment the cover comprising: a front panel 170, and at least two side panels 192 and 194, wherein each of the side panels comprises a main part (as illustrated in figure 6), wherein the front panel 170 and the side panels 192 and 194 are provided with connecting means (the portion of the blanket where sides 192 and 194 connect to front 170, as illustrated in figure 6) to connect the side panels with one another in order to form a tubular surrounding member (see figure 6) and to connect the side panels to the front panel wherein at least one of the side panels 194 has a flap which can be folded and fastened by means of fastening means 198 on one of the side panels 192 so as to close the cover (as illustrated in figure 6).

Regarding claim 2, Kaplan illustrates in figure 6 that the cover is provided with several flaps 192, 194, 214, 212, 224 (as well as the shoulder flaps illustrated in figure 6 but not marked with reference numerals) wherein, in the folded and fastened position (as illustrated in figure 6), one or more of the flaps 194 overlap at least partially the flap 192 of one or more other side panels 192 (as illustrated in figure 6).

Regarding claim 3, Kaplan illustrates in figure 6 that the flap 194 is fastened on the main part of a side panel 192.

Regarding claim 4, Kaplan illustrates in figure 6 that one or more side panels 192 and 194 are designed to get around a support (the baby’s head in figure 6) on which the equipment to be protected (the baby’s body) is fixed. The baby’s head and body provide the support to give maintain the shape of the protective cover for protecting the baby’s body.

Regarding claim 6, Kaplan discloses that one or more pockets 182 are made in at least one of the side panels (figure 5 and 6 illustrate that pocket 182 is attached to side panel 194).

Regarding claim 7, Kaplan illustrates in figure 6 that the flap (the portion of the panel 194 which overlaps 192) has a smaller width than the main part of the side panel.



    PNG
    media_image1.png
    839
    682
    media_image1.png
    Greyscale




Regarding claim 13, Kaplan discloses that the fastening means are constituted by self-gripping strips (“The fastener 198 may include one portion of a fastener pair 200, for example hook and loop material, as shown in FIG. 4” [0053]).

Regarding claim 15, Kaplan discloses equipment (the baby of the figures) protected by a protective cover according to claim 1 (see the rejection of claim 1, above).

Regarding claim 16, Kaplan discloses that one or more of the flaps 194 overlap at least partially the flaps 192 of the neighboring side panels (figure 6).

Regarding claim 18, Kaplan discloses the pockets of claim 6. Since claim 18 only further limits the windows of claim 6, which are referenced in the alternative to the pockets, Kaplan is still considered to anticipate the limitations of claim 18.

Claim(s) 1, 3, 5, 7, 8, 9, 10, 11, 12, 17, 19, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Grundleger U.S. PGPUB No. 2013/0037188.

Regarding claim 1, Grundleger discloses a protective cover for equipment the cover comprising: a front panel 12, and at least two side panels 14 and 15, wherein 

Regarding claim 3, Grundleger illustrates in figure 1A that the flap 16 is fastened on the main part of side panel 15.

Regarding claim 5, Grundleger discloses that one or more of the side panels 14 is provided with one or more elastic bands in its main part (“FIGS. 4A and 4B are front and rear views of another embodiment of a package cover having a triangular flap closed with a pair of buttons and a string or elastic loop fastener” [0011]). Additionally, the flap and side panels themselves are elastic (“reusable prefabricated package cover of unitary construction is formed from a web of two-way or four-way stretch machine-washable elastic fabric” [Abstract]).

Regarding claim 7, Grundleger illustrates in figure 1A that the flap 16 has a smaller width than the main part of the side panel 15; and illustrates in figure 4A that the 

Regarding claim 8, Grundleger illustrates in figure 1A that the side panels 14 and 15 have a substantially rectangular main part which is extended on a side opposite the front panel 12 by flap 16.

Regarding claim 9, Grundleger illustrates in figure 4A that the width of the flap 16 decreases continuously to the end of the flap 16.

Regarding claim 10, Grundleger illustrates in figure 1A that the width of the flap 16 is substantially constant over the entire length of the flap. 

Regarding claim 11, Grundleger illustrates in figure 4A that the fastening means are constituted by buttonholes and by buttons intended to fit in the buttonholes (“Alternatively, non-elasticized embellishments can be fastened around the covered object(s) using a variety of methods, such as, but not limited to, tying, button & strings, button and ribbons, button and buttonhole, snap, hook & eye fasteners, zipper, double string or double ribbon, or other string-like material that is tied together, button-like objects with strings, ribbons, or holes” [0029]).

Regarding claim 12, Grundleger discloses that the fastening means are constituted by buttons, by hooks to be hooked up to the support of one of the buttons 

Regarding claim 17, Grundleger discloses that the elastic bands extend parallel to the edge of the side panel 14 intended to be connected to the front panel 12 (since the panels themselves and the edges connecting the panels are elastic [Abstract]).

Regarding claim 19, Grundleger discloses that the buttons can be mushroom buttons (“Alternatively, non-elasticized embellishments can be fastened around the covered object(s) using a variety of methods, such as, but not limited to, tying, button & strings, button and ribbons, button and buttonhole, snap, hook & eye fasteners, zipper, double string or double ribbon, or other string-like material that is tied together, button-like objects with strings, ribbons, or holes” [0029] – since the use of a button and buttonhole configuration requires the use of mushroomed buttons).

Regarding claim 20, Grundleger discloses that the buttons can be mushroom buttons (“Alternatively, non-elasticized embellishments can be fastened around the covered object(s) using a variety of methods, such as, but not limited to, tying, button & strings, button and ribbons, button and buttonhole, snap, hook & eye fasteners, zipper, .

Claim(s) 1, 2, 3, 4, 6, 7, 8, 9, 10, 11, 13, 14, and 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Maglietta et al. U.S. PGPUB No. 2015/0072182.

Regarding claim 1, Maglietta discloses a protective cover for equipment the cover comprising: a front panel 212, and at least two side panels 211 and 213, wherein each of the side panels comprises a main part (as illustrated in figure 2A), wherein the front panel 212 and the side panels 211 and 213 are provided with connecting means (the edges illustrated in figure 2A) to connect the side panels with one another in order to form a tubular surrounding member (since figure 2A illustrates that the enclosure forms a substantially tubular, elongated structure) and to connect the side panels 211 and 213 to the front panel 212 wherein at least one of the side panels has a flap 222 and/or 224 which can be folded and fastened by means of fastening means on one of the side panels so as to close the cover (“Where one or more of side panels 211, 212, 213, 214, and 215 is detachable, any suitable temporary attachment means (e.g., hook-and-loop, zippers, buttons, snaps, latches, magnets, screws, pins, and other mating or connecting components) may be utilized” [0032]).



Regarding claim 3, Maglietta discloses that the flap or flaps are fastened on the main part of a side panel and/or another flap (“Where one or more of side panels 211, 212, 213, 214, and 215 is detachable, any suitable temporary attachment means (e.g., hook-and-loop, zippers, buttons, snaps, latches, magnets, screws, pins, and other mating or connecting components) may be utilized” [0032] – figure 2A illustrates that the flaps 222 and 224 are closed to be fastened to one another).

Regarding claim 4, Maglietta discloses that one or more side panels 211 are designed to get around a support on which the equipment to be protected is fixed (“power aperture 216 includes a built-in cable portion or cable conduit” [0034] – where the cable electrically fixes the potential applied to the equipment stored inside the enclosure).

Regarding claim 6, Maglietta discloses that the side panel 211 includes window 216.

Regarding claim 7, Maglietta illustrates in figure 2A that flap 222 has a smaller width than the main part of the side panel 211.

Regarding claim 8, Maglietta illustrates in figure 2A that the side panel 211 has a substantially rectangular main part which is extended on a side opposite the front panel 212 by the flap 222.

Regarding claim 9, Maglietta illustrates in figure 2D that the width of the flap decreases continuously to the end of the flap.

Regarding claim 10, Maglietta illustrates in figure 2A that the width of the flap is substantially constant over the entire length of the flap.

Regarding claim 11, Maglietta discloses that the fastening means are constituted by buttonholes and buttons intended to fit into the buttonholes (“Where one or more of side panels 211, 212, 213, 214, and 215 is detachable, any suitable temporary attachment means (e.g., hook-and-loop, zippers, buttons, snaps, latches, magnets, screws, pins, and other mating or connecting components) may be utilized” [0032]).

Regarding claim 13, Maglietta discloses that the fastening means are constituted by self-gripping strips (e.g., hook-and-loop, zippers, buttons, snaps, latches, magnets, screws, pins, and other mating or connecting components) may be utilized” [0032]).



Regarding claim 15, Maglietta discloses equipment 231 protected by a protective cover of claim 1 (see the rejection of claim 1, above).

Claim(s) 1, 2, 3, 8, 10, 13, and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Simon U.S. PGPUB No. 2006/0243172.

Regarding claim 1, Simon discloses a protective cover for equipment the cover comprising: a front panel 11, and at least two side panels 18 and 19, wherein each of the side panels comprises a main part (as illustrated in figure 1), wherein the front panel 11 and the side panels 18 and 19are provided with connecting means 20 and 21 to connect the side panels 18 and 19 with one another in order to form a tubular surrounding member (illustrated in figure 4) and to connect the side panels 18 and 19 to the front panel 11 wherein at least one of the side panels is a flap which can be folded and fastened by means of fastening means on one of the side panels so as to close the cover (“the end tabs (18) and (19) overlap when folded over the ends of layer (24). The overlapping tabs (18) and (19) are fastened together with adhesive, mechanical fasteners such as heavy staples or interlocking the tabs with slots made in each tab” [0024]).



Regarding claim 3, Simon discloses that the flap or flaps 18/19 is or are fastened on the main part of a side panel and/or on another flap (“the end tabs (18) and (19) overlap when folded over the ends of layer (24). The overlapping tabs (18) and (19) are fastened together with adhesive, mechanical fasteners such as heavy staples or interlocking the tabs with slots made in each tab” [0024]).

Regarding claim 8, Simon discloses that the side panels 18 and 19 have a substantially rectangular main part which is extended, on a side opposite to the front panel 11 by the flap (as illustrated in figures 1 and 4).

Regarding claim 10, Simon discloses that the width of the flap 18/19 is substantially constant over the entire length of the flap.

Regarding claim 13, Simon discloses that the fastening means are constituted by self-gripping strips (“the end tabs (18) and (19) overlap when folded over the ends of layer (24). The overlapping tabs (18) and (19) are fastened together with adhesive, 

Regarding claim 16, Simon discloses that one or more of the flaps 18 and 19 at least partially overlap the neighboring side panels 18/19 (“the end tabs (18) and (19) overlap when folded over the ends of layer (24). The overlapping tabs (18) and (19) are fastened together with adhesive, mechanical fasteners such as heavy staples or interlocking the tabs with slots made in each tab” [0024]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L MCCORMACK whose telephone number is (571)270-1489.  The examiner can normally be reached on M-Th 7:00AM-5:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON L MCCORMACK/           Examiner, Art Unit 2881